 1                            IN THE UNITED STATES DISTRICT COURTS

 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                         AND THE NORTHERN DISTRICT OF CALIFORNIA

 4              UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

 5                  PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

 6

 7     RALPH COLEMAN, et al.,                             Case No. 2:90-cv-0520 KJM DB P
 8                    Plaintiffs,                         THREE-JUDGE COURT
 9             v.

10     GAVIN NEWSOM, et al.,
11                    Defendants.

12     MARCIANO PLATA, et al.,                          Case No. 01-cv-01351-JST

13                    Plaintiff,                        THREE-JUDGE COURT

14             v.                                       ORDER RE: DOCKETING
                                                        PROCEDURES
15     GAVIN NEWSOM, et al.,
16                    Defendants.
17

18          A motion to intervene has been filed only on the Plata docket at ECF No. 3224. The Court
19   issues this reminder that all documents filed before this Court must be filed on both the individual
20   Plata and Coleman dockets. The filer of Plata ECF No. 3224 shall immediately file his motion on
21   the Coleman docket.
22          Given the expedited nature of these proceedings, it is especially important that this
23   procedure be followed to ensure that all judges are promptly made aware of filings made before
24   ///
25   ///
26   ///
27   ///
28   ///
 1   this Court. Accordingly, the Court will appreciate counsel’s assistance in reminding their

 2   counterparts if they notice that a document has not been filed on the dockets for both cases.

 3             IT IS SO ORDERED.

 4   Dated: March 27, 2020                          On behalf of the Court:1

 5
                                                    _______________________________________
 6
                                                    JON S. TIGAR
 7                                                  UNITED STATES DISTRICT JUDGE
                                                    NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   1
         Judge Tigar issues this order on behalf of the Court pursuant to 28 U.S.C. § 2284(b)(3).
                                                         2
